92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marvin Dee HEDGER, Petitioner-Appellant,v.Arvon J. ARAVE, Warden, Idaho Maximum Security Institution,Respondent-Appellee.
No. 96-35188.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Idaho state prisoner Marvin D. Hedger appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus.  We affirm for the reasons stated in the magistrate judge's Report and Recommendation filed on July 14, 1995, which was adopted in full by the district court on November 29, 1995.   See Coleman v. Thompson, 501 U.S. 722, 750 (1991);   Hedger v. Idaho, 855 P.2d 886 (Id.Ct.App.1993) (concluding Hedger's constitutional claims were procedurally barred by his failure to raise them on prior direct appeal).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (1996), to this appeal